UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 27, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4wy 271 N, Pittsburg, TX 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903) 434-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Pilgrim's Pride Corporation June 27, 2009 Index Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filerx Accelerated Filer o Non-accelerated Filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Number of shares outstanding of the issuer’s common stock, as of July 31, 2009, was 74,055,733. 2 Pilgrim's Pride Corporation June 27, INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets June 27, 2009 and September 27, 2008 Consolidated Statements of Operations Three months and nine months ended June 27, 2009 and June 28, 2008 Consolidated Statements of Cash Flows Nine months ended June 27, 2009 and June 28, 2008 Notes to Consolidated Financial Statements as of June 27, 2009 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 3 Pilgrim's Pride Corporation June 27, 2009 Index PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PILGRIM’S PRIDE CORPORATION DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED BALANCE SHEETS (Unaudited) June 27, 2009 September 27, 2008 Assets: (In thousands) Cash and cash equivalents $ 101,179 $ 61,553 Restricted cash and cash equivalents 6,677 — Investment in available-for-sale securities 5,902 10,439 Trade accounts and other receivables, less allowance for doubtful accounts 291,207 144,156 Inventories 798,846 1,036,163 Income taxes receivable 23,645 21,656 Current deferred income taxes 18,297 54,312 Prepaid expenses and other current assets 45,326 122,441 Total current assets 1,291,079 1,450,720 Investment in available-for-sale securities 60,181 55,854 Other assets 88,663 51,768 Identified intangible assets, net 59,725 67,363 Property, plant and equipment, net 1,531,582 1,673,004 $ 3,031,230 $ 3,298,709 Liabilities and stockholders’ equity: Liabilities not subject to compromise: Accounts payable 171,578 378,887 Accrued expenses 303,052 448,823 Current maturities of long-term debt — 1,874,469 Liabilities of discontinued business 1,470 10,783 Total current liabilities 476,100 2,712,962 Long-term debt, less current maturities 42,133 67,514 Deferred income taxes 40,826 80,755 Other long-term liabilities 89,952 85,737 Total liabilities not subject to compromise 649,011 2,946,968 Liabilities subject to compromise 2,264,932 — Common stock 740 740 Additional paid-in capital 646,824 646,922 Accumulated deficit (551,602 ) (317,082 ) Accumulated other comprehensive income 21,325 21,161 Total stockholders’ equity 117,287 351,741 $ 3,031,230 $ 3,298,709 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Pilgrim's Pride Corporation June 27, 2009 Index PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 27, 2009 June 28, 2008 June 27, 2009 June 28, 2008 (In thousands, except share and per share data) Net sales $ 1,776,813 $ 2,207,476 $ 5,351,906 $ 6,355,623 Cost of sales 1,593,399 2,154,265 5,153,646 6,220,688 Asset impairment — — — 12,022 Gross profit 183,414 53,211 198,260 122,913 Selling, general and administrative expenses 74,818 92,291 245,611 299,283 Restructuring items, net — 3,451 1,987 9,120 Total costs and expenses 1,668,217 2,250,007 5,401,244 6,541,113 Operating income (loss) 108,596 (42,531 ) (49,338 ) (185,490 ) Other expense (income): Interest expense 38,843 35,500 124,855 99,212 Interest income (488 ) (646 ) (3,843 ) (1,600 ) Miscellaneous, net (332 ) (590 ) (4,008 ) (4,614 ) Total other expense, net 38,023 34,264 117,004 92,998 Income (loss) from continuing operations before reorganization items and income taxes 70,573 (76,795 ) (166,342 ) (278,488 ) Reorganization items 16,779 — 65,383 — Income (loss) from continuing operations before income taxes 53,794 (76,795 ) (231,725 ) (278,488 ) Income tax expense (benefit) 555 (28,451 ) 3,180 (85,477 ) Income (loss) from continuing operations 53,239 (48,344 ) (234,905 ) (193,011 ) Income (loss) from operation of discontinued business, net of tax — (4,437 ) 599 (4,450 ) Gain on sale of discontinued business, net of tax — — — 903 Net income (loss) $ 53,239 $ (52,781 ) $ (234,306 ) $ (196,558 ) Income (loss) per common share—basic and diluted: Continuing operations $ 0.72 $ (0.69 ) $ (3.17 ) $ (2.85 ) Discontinued business — (0.06 ) 0.01 (0.05 ) Net income (loss) $ 0.72 $ (0.75 ) $ (3.16 ) $ (2.90 ) Dividends declared per common share $ — $ 0.0225 $ — $ 0.0675 Weighted average shares outstanding 74,055,733 70,182,107 74,055,733 67,764,524 The accompanying notes are an integral part of these Consolidated Financial Statements. 5 Pilgrim's Pride Corporation June 27, 2009 Index PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 27, 2009 June 28, 2008 (In thousands) Cash flows from operating activities: Net loss $ (234,306 ) $ (196,558 ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization 177,832 176,802 Asset impairment 5,409 12,022 Gain on property disposals (20,893 ) (4,141 ) Deferred income tax benefit — (87,489 ) Changes in operating assets and liabilities: Accounts and other receivables (121,375 ) 12,106 Inventories 250,905 (175,458 ) Prepaid expenses and other current assets 24,131 (30,196 ) Accounts payable and accrued expenses (133,721 ) (37,661 ) Income taxes receivable, net 898 (5,089 ) Other (1,889 ) (16,337 ) Cash used in operating activities (53,009 ) (351,999 ) Cash flows for investing activities: Acquisitions of property, plant and equipment (65,605 ) (97,641 ) Purchases of investment securities (16,088 ) (25,491 ) Proceeds from sale or maturity of investment securities 12,244 18,770 Change in restricted cash and cash equivalents (12,931 ) — Proceeds from property disposals 78,225 19,217 Cash used in investing activities (4,155 ) (85,145 ) Cash flows from financing activities: Proceeds from short-term notes payable 430,817 — Payments on short-term notes payable (430,817 ) — Proceeds from long-term debt 831,250 1,217,020 Payments on long-term debt (719,740 ) (1,016,983 ) Proceeds from sale of common stock — 177,220 Change in outstanding cash management obligations (11,172 ) 57,678 Cash dividends paid — (4,661 ) Other (808 ) (5,457 ) Cash provided by financing activities 99,530 424,817 Effect of exchange rate changes on cash and cash equivalents (2,740 ) 230 Increase (decrease) in cash and cash equivalents 39,626 (12,097 ) Cash and cash equivalents, beginning of period 61,553 66,168 Cash and cash equivalents, end of period $ 101,179 $ 54,071 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 Pilgrim's Pride Corporation June 27, 2009 Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—CHAPTER 11 PROCEEDINGS Chapter 11 Bankruptcy Filings On December 1, 2008 (the "Petition Date"), Pilgrim’s Pride Corporation and certain of its subsidiaries (collectively, the "Debtors") filed voluntary petitions for relief under Chapter 11 of Title11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the "Bankruptcy Court"). The cases are being jointly administered under Case No. 08-45664. The Company’s operations in Mexico and certain operations in the United States (“US”) were not included in the filing (the “Non-filing Subsidiaries”) and will continue to operate outside of the Chapter 11 process. Subject to certain exceptions under the Bankruptcy Code, the Debtors’ Chapter 11 filing automatically enjoined, or stayed, the continuation of any judicial or administrative proceedings or other actions against the Debtors or their property to recover on, collect or secure a claim arising prior to the Petition Date. Thus, for example, most creditor actions to obtain possession of property from the Debtors, or to create, perfect or enforce any lien against the property of the Debtors, or to collect on monies owed or otherwise exercise rights or remedies with respect to a pre-petition claim are enjoined unless and until the Bankruptcy Court lifts the automatic stay. The filing of the Chapter11 petitions constituted an event of default under certain of our debt obligations, and those debt obligations became automatically and immediately due and payable, subject to an automatic stay of any action to collect, assert, or recover a claim against the Company and the application of applicable bankruptcy law. As a result, the accompanying Consolidated Balance Sheet as of September 27, 2008 includes reclassifications of $1,872.1million to reflect as current certain long-term debt under the Company’s credit facilities that, absent the stay, would have become automatically and immediately due and payable. Because of the bankruptcy petition, most of the Company’s pre-petition long-term debt is included in liabilities subject to compromise at June 27, 2009. The Company classifies pre-petition liabilities subject to compromise as a long-term liability because management does not believe the Company will use existing current assets or create additional current liabilities to fund these obligations. Chapter 11 Process The Debtors are currently operating as "debtors-in-possession" under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court.
